Title: To Thomas Jefferson from Horatio Gates, 17 March 1793
From: Gates, Horatio
To: Jefferson, Thomas



My dear Sir
Rose Hill 17th: March 1793.

I am favoured with the receipt of your obliging Letter of the 12th: Instant and shall with pleasure Obey your Commands; Your Letters to me, during the Period you mention, are in a large Chest full of public papers; My Letters to you, are all Copied in a Book, from whence they shall be recopied, and with the others deliverd into your Hands. But what if you was to come and pass the Hot Summer Season here, and hereabouts, while this is doing; At Times we can amuse ourselves upon this, and Long Island, where much amusement is to be had; Rose Hill will do now, and then, as place of Rest; from whence we can Start, and Return, when we please. Tell Mr: Maddison he can’t do better than be of the Party; You Statesmen should take all Opportunitys to relax your Minds; The best Bow will be Spoil’d, by being always bent; therefore come to New York; the best Time of the Year to Ramble, is from the Middle of June, to the last of July, for then this Country is delightfull; My Mary Joins me very Sincerely in this Invitation. The only reason I can give for discontinuing a correspondence by which I was so much obliged was, a diffidence lest I should intrude upon the Time of a Minister, and might now, and then, ask Questions, which a Man high in Office, might think Impertinent;—Trust me I shall upon every proper occasion be Glad to Testify the respect, and regard, with which I am Dear Sir Your Faithfull, and Obedient Servant;

Horatio Gates



P.S. Mrs: Gates presents Her Compliments, and requests you will also present them to Mr: Maddison.

